J-A32017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.J.M., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1848 EDA 2016

                      Appeal from the Order May 17, 2016
                In the Court of Common Pleas of Chester County
                     Orphans’ Court at No(s): AD-14-0063


BEFORE:      DUBOW, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY RANSOM, J.:                                FILED MARCH 01, 2017

        Appellant, S.J.M. (“Father”), appeals from the order in the Chester

County Orphans’ Court, which terminated his parental rights to minor child

A.M.M., pursuant to the Adoption Act, 23 Pa.C.S. §§ 2511(a)(8) and

2511(b). After a thorough review of the record, we affirm.

        The relevant facts are as follows:

        C.L.R. (“Mother”) and S.[J.] M. (“Father”) are the birth parents
        of A.M.M. born December 19, 2011. Mother and Father were
        never married.    On January 9, 2012, [Children, Youth and
        Families] C.Y.F. received a referral from the Pennsylvania
        Childline Registry concerning neglect of A.M.M.         Childline
        reported that Mother was feeding the infant curdled milk, and
        Mother and Father were constantly fighting. C.Y.F. was unable
        to locate Mother and Father. On January 13, 2012, C.Y.F.
        received another referral from Childline. The report stated that
        Mother had not bathed A.M.M. who smelled of urine, that A.M.M.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A32017-16


     had a lump on her head, and that Mother was homeless. In
     March of 2012, Mother, Father, and A.M.M. began living with
     A.M.M.’s maternal grandmother and maternal step-grandfather.
     On April 19, 2012, A.M.M.’s maternal grandmother called C.Y.F.
     stating that Mother was unstable, bi-polar and suicidal. The
     grandmother stated that Mother kicked A.M.M.’s crib and said, “I
     hate you” to the baby.

     C.Y.F. attempted to help Mother and Father through the Family
     Preservation Unit. The issues were Mother’s mental health,
     Father’s inability to care for the child due [to] his work schedule,
     and domestic violence. C.Y.F. implemented a safety plan for
     A.M.M. and placed her in the custody of her maternal
     grandmother. In May of 2012, C.Y.F. learned that Mother had
     been a client at Penn Psychiatric Center in Phoenixville,
     Pennsylvania. Her attendance at therapy and her medication
     checks were reported as being inconsistent. On June 3, 2012,
     the police were called to the residence where Mother was staying
     after Father tried to choke Mother and knocked her to the
     ground. Father was charged with simple assault. A.M.M. was
     present during the altercation. Mother made arrangements for
     A.M.M. to stay with maternal grandmother.

     On June 7, 2012, Father admitted to C.Y.F. caseworkers that he
     smoked crack cocaine and Mother admitted to abusing
     prescription medications. On June 18, 2012, Father and A.M.M.
     briefly stayed at a shelter when Mother resisted leaving the
     home after being evicted. In June of 2012, a Family Group
     Decision Making meeting was held to address the domestic
     violence issues. Relatives agreed to supervise visits between
     A.M.M. and her parents. On July 13, 2012, C.Y.F. received a call
     that Mother and Father were fighting with each other while
     A.M.M. cried in the background. A safety plan for A.M.M. to live
     with her paternal aunt was implemented.

     On July 20, 2012, C.Y.F. reported that Mother had attended only
     one counseling session, and that Father was compliant with his
     treatment at Chester County Counseling Center. On July 25,
     2012, at a Family Group Decision Making meeting, the family
     agreed that A.M.M. should return to the care of Father who was
     living with his paternal aunt and complying with drug/alcohol
     treatment. In August and September of 2012, C.Y.F. reported
     that Mother and Father were involved in verbal and physical
     altercations. On September 19, 2012, C.Y.F. implemented a
     third safety plan and placed A.M.M. with her maternal

                                    -2-
J-A32017-16


      grandmother and step-grandfather. Father was homeless after
      he was forced to leave his aunt’s house.

      In November 2012, C.Y.F. granted paternal grandparents
      unsupervised overnight visits with A.M.M. Paternal grandparents
      were required to supervise visits between Father and A.M.M. In
      January 2013, Mother and Father resumed living together.
      Police were called to their residence when Mother and Father got
      into an altercation with each other and with other residents. On
      January 24, 2013, Mother reported to C.Y.F. that she cut herself
      and used heroin. In February 2013, Mother moved into the
      home of friends and Father moved into the home of his mother.

      On April 26, 2013, A.M.M. was adjudicated a Dependent Child.
      Father initially had supervised bi-weekly visits with A.M.M. at his
      mother’s house. Father’s mother and his sister supervised the
      visits.   In November 2013, Father’s visits became semi-
      supervised weekly. In March 2014, Father’s visits with A.M.M.
      became unsupervised every weekend from Friday to Sunday. On
      July 18, 2014, A.M.M. was bit by Father’s dog while she was
      visiting him at his sister’s residence. Father’s visits were then
      changed to weekly supervised for four hours. In October, 2014,
      Father’s weekly supervised visits with A.M.M. were increased to
      six hours. In January 2015, Father’s weekly supervised visits
      with A.M.M. were increased to eight hours. Pursuant to the
      January 26, 2015[,] Dependency Court Order, Father was
      required to maintain stable employment; maintain stable
      housing, follow all mental health treatment recommendations
      and participate in Life Skills.

      ...

      On April 29, 2015, Mother signed a Statutory Consent to the
      adoption of A.M.M.

Trial Court Adjudication and Order, 8/07/15, at 1-5 (findings of fact re-

organized into paragraph form).

      In August 2014, C.Y.F. filed a petition for the involuntary termination

of Father’s parental rights. In August 2015, after a hearing, the petition was

denied without prejudice.



                                     -3-
J-A32017-16



      Thereafter, C.Y.F. continued to monitor Father’s inconsistent housing

and employment, his lack of mental health counseling, and lack of drug and

alcohol counseling. See Trial Court Opinion, 07/05/2016, at 3. On January

13, 2016, C.Y.F. filed a second petition for involuntary termination of

Father’s parental rights.

      A hearing was held in May 2016, at which the following, additional

evidence was adduced. As of September 2015, Father could no longer verify

his housing arrangements, though he claimed to reside in a one-bedroom

apartment with his girlfriend.   Id. at 3-5.   Father was receiving workers’

compensation benefits and recently was cleared to return to work at a car

wash located in Norristown, PA. Father was paid $8 per hour. Although he

could work from thirty to forty hours per week, his hours were weather-

dependent and more limited during inclement weather. Id. at 5. Father had

been terminated from his previous mental health program for non-

attendance and acknowledged that he was not currently receiving mental

health counseling. Id. at 6. Father acknowledged that he was not currently

in drug or alcohol treatment and, in December 2015, had tested positive for

marijuana and cocaine. Following his drug test, Father scheduled outpatient

sessions at the Chester Counseling Center but did not attend. Id. at 6-7.

      Following the hearing, the trial court terminated Father’s parental

rights. On June 15, 2016, Father’s counsel timely filed a notice of appeal as

well as a statement pursuant to Pa.R.A.P. 1925(b). The trial court issued a

responsive opinion.

                                    -4-
J-A32017-16



      Father raises the following issues on appeal:

      1. [C.Y.F.] did not meet the standard for demonstrating by clear
         and convincing evidence that Father is unable to provide a
         minimum level of parental care for Child, or that the
         conditions which he caused which led to her placement were
         still in effect. The trial court abused its discretion in finding
         that [C.Y.F.] met this burden.

      2. [C.Y.F.] did not meet the standard for demonstrating by clear
         and convincing evidence that the termination of Father’s
         parental rights would promote the needs and welfare of Child.
         The trial court erred in finding that [C.Y.F.] met this burden.

      3. The trial court failed to consider sufficiently the effect on the
         child of severing the parent child bond between S.J.M.,
         biological father (“Father”) and A.M.M. (“Child”).

Appellant’s Brief at 8.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). “The trial court is free to

believe all, part, or none of the evidence presented, and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.” In

re M.G. and J.G., Minors, 855 A.2d 68, 73-74 (Pa. Super. 2004).              “If


                                     -5-
J-A32017-16


competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”      In re Adoption of

T.B.B., Jr., 835 A.2d 387, 394 (Pa. Super. 2003).

      In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. In re S.H., 879 A.2d at 806. The

standard of clear and convincing evidence is defined as testimony that is so

“clear, direct, weighty and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” In re J.L.C. and J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      This Court may affirm the trial court’s decision with regard to any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 20014) (en banc).     However, the trial court limited its analysis to

Section 2511(a)(8), which, along with Section 2511(b), provides as follows:

      § 2511. Grounds for involuntary termination

      (a)   General rule. – The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                *     *     *

            (8)   The child has been removed from the care of the
                  parent by the court or under a voluntary
                  agreement with an agency, 12 months or more
                  have elapsed from the date of removal or
                  placement, the conditions which led to the
                  removal or placement of the child continue to
                  exist and termination of parental rights would
                  best serve the needs and welfare of the child.

                                    -6-
J-A32017-16



                                  *    *    *

      (b) Other considerations. – The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6), or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      We first examine the court’s termination of Father’s parental rights

pursuant to Section 2511(a)(8). In order to terminate parental rights under

Section 2511(a)(8), the court conducts a three-part analysis in which it must

determine whether the agency has proven by clear and convincing evidence:

      “(1) the child has been removed from parental care for 12
      months or more from the date of removal; (2) the conditions
      which led to the removal or placement of the child continue to
      exist; and (3) termination of parental rights would best serve the
      needs and welfare of the child.”

In re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa. Super. 2003).

      Here, A.M.M. was removed from her Father’s care and custody and

placed in C.Y.F. custody in April 2013.     A.M.M. has been removed from

Father’s care for well over twelve months.      Thus, the first requirement of

Section 2511(a)(8) was clearly satisfied.

      Moreover, the conditions that led to A.M.M.’s removal and placement

continue to exist.   A.M.M. was removed from her parents care due to

                                      -7-
J-A32017-16



domestic violence concerns, drug abuse, and lack of stable housing. Father

complied with his objectives for a brief period. However, at the time of the

termination hearing there were still concerns regarding Father’s inconsistent

housing, lack of mental health counseling, and drug and alcohol treatment.

Notes of Testimony (“N.T.”), 5/16/16, at 10.           The C.Y.F. foster care

caseworker, Joe Turney, testified that Father was living in a one-bedroom

studio apartment and failed to provide a lease or verification from the

landlord that he was permitted to reside there. Id. at 11-12.

        Mr. Turney further testified that the last time Father attended mental

health counseling was in July 2015, and was discharged for non-attendance.

Id. at 17.     In August 2015, at the time of the first termination hearing,

Father was compliant with drug and alcohol treatment.              However, in

December 2, 2015, following a dependency court hearing Father tested

positive for cocaine and marijuana.      Id. at 14.   As a result, Father was

scheduled for outpatient drug and alcohol counseling. Father failed to attend

the scheduled outpatient session and has not provided C.Y.F. with

documentation that he is receiving any treatment elsewhere. Id. at 16.

        In terminating parental rights under Section 2511(a)(8), the trial court

is not required to evaluate a parent’s current “willingness or ability to

remedy the conditions that initially caused placement.” In re Adoption of

T.B.B., 835 A.2d at 396; see also In re Adoption of M.E.P., supra, at

1276.    However, by Father’s own admission, he was not receiving mental

health counseling, nor was he receiving drug or alcohol counseling. N.T. at

                                      -8-
J-A32017-16



79. While Father had a brief period of compliance he has failed to remedy

the conditions which led to A.M.M.’s removal.        Therefore, the second

requirement of Section 2511(a)(8) was satisfied.

      We must now consider whether the trial court abused its discretion in

concluding that DHS proved, by clear and convincing evidence, that

“termination of parental rights would best serve the needs and welfare of the

child.”

      With respect to the “needs and welfare” analysis pertinent to
      Sections 2511(a)(8) and (b) we have observed: [I]nitally, the
      focus in terminating parental rights is on the parent, under
      Section 2511(a), whereas the focus in Section 2511(b) is on the
      child.   However, Section 2511(a)(8) explicitly requires an
      evaluation of the “needs and welfare of the child” prior to
      proceeding to Section 2511(b), which focuses on the
      “developmental, physical and emotional needs and welfare of the
      child.” Thus, the analysis under Section 2511(a)(8) accounts for
      the needs of the child in addition to the behavior of the parent.

In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc)

(citations omitted).

      We discern that there was ample testimony in the record from which

the trial court appropriately concluded that termination of Father’s parental

rights best served the needs and welfare of A.M.M.      Father has failed to

maintain sobriety and after three years still does not have stable housing.

Furthermore, in his testimony, Mr. Turney stated that Father continued to

have unrealistic expectations regarding A.M.M.’s safety. N.T. at 10. As the

trial court’s conclusions are supported in the record, we discern no abuse of



                                    -9-
J-A32017-16



discretion in the conclusion that the requirements for termination in Section

2511(a)(8) have been met.

      After we determine that the requirements of Section 2511(a) are

satisfied, we proceed to review whether the requirements of Section 2511(b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc).       Pursuant to Section 2511(b), the court, in

terminating the rights of a parent, shall give primary consideration to the

developmental, physical, and emotional needs and welfare of a child.

      Appellant contends that the trial court erred in severing the parent

child bond between Father and A.M.M. and that the trial court erroneously

relied on the testimony of the caseworker who was not qualified as an expert

to render an opinion regarding the bond. We disagree. When conducting a

bonding analysis in a termination of parental rights proceeding, the court is

not required to use expert testimony, and social workers and case workers

can offer evaluations. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

Mr. Turney testified that there was a bond between Father and A.M.M.,

however the issue is not whether a bond exists, but specifically whether a

parent-child bond exists.   The fact that A.M.M. has affection for Father is

insufficient to establish that a beneficial bond exists. See In re K.K.R.-S.,

K.M.R., K.A.R., 958 A.2d 529, 534 (Pa. Super. 2008) (quoting In re

Involuntary Termination of C.W.S.M., 839 A.2d 41, 418-419 (Pa. Super.

2003) (“The bonding cannot be in one direction – that of child to the parent


                                   - 10 -
J-A32017-16


– but must exhibit a bilateral relationship which emanates from the parents’

willingness to learn appropriate, parenting, anger management, drug

rehabilitation and marital stability.”).   Furthermore, the court in C.W.S.M.

states that concluding a child has a beneficial bond with a parent simply

because a child harbors affection for the parent is not only dangerous, it is

logically unsound. Id.

      A.M.M. has been with her maternal grandmother for three years.

A.M.M. refers to her maternal grandmother as mother. N.T. at 29-30. While

there is a bond between Father and A.M.M., Mr. Turney testified that A.M.M.

looks toward her maternal grandmother as the parental figure in her life.

Id. at 30. As there is competent evidence in the record that supports the

trial court’s credibility and weight assessments that severing the bond with

Father would not cause the child irreparable harm, we conclude that the trial

court did not abuse its discretion in terminating Father’s parental rights to

the Children with regard to Section 2511(b).

      Accordingly, after a careful review, we affirm the decree terminating

Father’s parental rights on the basis of Sections 2511(a)(8) and (b).

      Order affirmed.




                                     - 11 -
J-A32017-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2017




                          - 12 -